EXHIBIT 99.1 MOR-1 UNITED STATES BANKRUPTCY COURT CASE NAME: TXCO Resources Inc. PETITION DATE: 05/17/09 CASE NUMBER: 09-51807-RBK DISTRICTOFTEXAS: Western PROPOSEDPLANDATE: To Be Determined DIVISION: SanAntonio MONTHLY OPERATING REPORT SUMMARY FOR MONTH July YEAR MONTH 5/18/09-5/31/09 Jun-09 Jul-09 Aug-09 Sep-09 Oct-09 REVENUES (MOR-6) - - - INCOME BEFORE INT; DEPREC./TAX (MOR-6) - - - NET INCOME (LOSS) (MOR-6) - - - PAYMENTS TO INSIDERS (MOR-9) - - - PAYMENTS TO PROFESSIONALS (MOR-9) - TOTAL DISBURSEMENTS, net of intercompany (MOR-7) - - - ***The original of this document must be filed with the United States Bankruptcy Court and a copy must be sent to the United States Trustee*** CIRCLEONE REQUIRED INSURANCE MAINTAINED Are all accounts receivable being collected within terms? Yes No AS OF SIGNATURE DATE Are all post-petition liabilities, including taxes, being paid within terms? Yes No EXP.DATE Have all tax returns and other required government filings been timely paid? Yes No CASUALTY YES x NO ¨ 11/01/09 Have any pre-petition liabilities been paid? Yes No LIABILITY YES x NO ¨ 11/01/09 If so, describe Various pre-petition accounts pursuant to orders approved by the court VEHICLE YES x NO ¨ 11/01/09 Are all funds received being deposited into Debtor in Possession bank accounts? Yes No WORKER'S YES x NO ¨ 11/01/09 Were any assets disposed of outside the normal course of business? Yes No OTHER D&O YES x NO ¨ 06/15/10 If so, describe Are all U.S. Trustee Quarterly Fee Payments current? Yes No What is the status of your Plan of Reorganization? Debtor has not filed a plan ATTORNEY NAME: Deborah D. Williamson I certify under penalty of perjury that the following complete FIRM NAME: Cox Smith Matthews Inc. INITIALS Monthly Operating Report (MOR), consisting of MOR-1 through ADDRESS: 112 East Pecan Street MOR-9 plus attachments, is true and correct. Suite 1800 DATE CITY, STATE, ZIP: San Antonio, TX 78205 SIGNED X /s/Richard A. SartorTITLE:Controller TELEPHONE/FAX: (210) 554-5500/(210) 226-8395 UST USE ONLY (ORIGINAL SIGNATURE) Richard A. Sartor DATERevised: MOR-1 (PRINT NAME OF SIGNATORY) 8/31/2009 CASE NAME: TXCO Resources Inc. CASE NUMBER: 09-51807-RBK COMPARATIVE BALANCE SHEETS FILINGDATE* ASOF ASOF ASOF ASOF ASOF ASOF ASSETS 05/17/09 05/31/09 06/30/09 07/31/09 08/31/09 09/30/09 10/31/09 CURRENT ASSETS Cash Accounts Receivable, Net Accounts Receivable, Intercompany - Inventory: Lower of Cost or Market - Prepaid Expenses Other - TOTAL CURRENT ASSETS - - - Investments in Subsidiaries - NET BOOK VALUE OF PP & E OTHER ASSETS 1.Deferred tax asset 0 2.Accrued derivative assets-long term - 3.Deferred Financing Fees & Other assets TOTAL ASSETS - - - Note: See attached Exhibit 2D for additional information. MOR-2 * Per SOFA and Schedules, assets reported on Filing Date stated as of 4/30/09. Revised:8/31/2009 CASE NAME: TXCO Resources Inc. CASE NUMBER: 09-51807-RBK COMPARATIVE BALANCE SHEETS TXCO Resources Inc. TXCO Energy Corp. PPL Operating Inc. Maverick Dimmitt Pipeline Maverick Gas Marketing EaglePassWell ServiceInc. TXCO Drilling Inc. Charro Energy Texas Tar Sands Output AcquisitionCorp. OPEX Energy LLC Eliminations& Reclass** Per Financials ASSETS 7/31/2009 7/31/2009 7/31/2009 7/31/2009 7/31/2009 7/31/2009 7/31/2009 7/31/2009 7/31/2009 7/31/2009 7/31/2009 7/31/2009 7/31/2009 CURRENT ASSETS Cash - 0 (1 ) - - Accounts Receivable, Net - - ) Accounts Receivable, Intercompany ) - ) ) - Inventory:Lower of Cost or Market - Prepaid Expenses - Other - TOTAL CURRENT ASSETS ) ) ) - ) ) Investments in Subsidiaries - ) - NET BOOK VALUE OF PP & E - ) OTHER ASSETS 1.Deferred tax asset - ) 2.Accrued derivative assets-long term - 3.Deferred Financing Fees & Other assets - TOTAL ASSETS ) ) - ) MOR-2D **A. Elimination Entries - Through the consolidation process, related party or intercompany transactions are eliminated or offset to allow for the combination (consolidation) of a group of related entities. Revised: 8/31/2009 **B. Reclass Entries - Allows for the repositioning of specific transactions within the financial statement.Because of the events of default, the preferred stock, usually an Equity item is required to be presented as Debt in the Liabilities section of the balance sheet. CASE NAME: TXCO Resources Inc. CASE NUMBER: 09-51807-RBK COMPARATIVE BALANCE SHEETS LIABILITIES & OWNER'S FILINGDATE* ASOF ASOF ASOF ASOF ASOF ASOF EQUITY 05/17/09 05/31/09 06/30/09 07/31/09 08/31/09 09/30/09 10/31/09 LIABILITIES POST-PETITION LIABILITIES(MOR-4) - PRE-PETITION LIABILITIES Secured Debt Priority Debt - Ad Valorem Taxes UNSECURED DEBT Trade Payables Redeemable preferred stock Accrued Preferred Stock Interest Payable - Other Payables & Accrued Liabilities - Undistributed revenue - 10 Installment Obligations - Asset retirement obligation - Other Non-GAAP Claims (Litigation) - - - TOTAL PRE-PETITION LIABILITIES - - - TOTAL LIABILITIES - - - OWNER'S EQUITY (DEFICIT) COMMON STOCK ADDITIONAL PAID-IN CAPITAL RETAINED EARNINGS:Filing Date ) RETAINED EARNINGS:Post Filing Date - ) ) ) LESS CHANGE IN FV OF DERIVATIVES LESS TREASURY STOCK, AT COST ) TOTAL OWNER'S EQUITY (NET WORTH) - - - TOTAL LIABILITIES & OWNERS EQUITY - - - Note: See attached Exhibit 3D for additional information. MOR-3 * Per SOFA and Schedules, Liabilities stated as of Filing Date. Pre-Petition liabilities include non-GAAP items such as contingent, unliquidated & disputed claims. Retained Earnings includes Non-GAAP adjustment to balance. Revised: 8/31/2009 CASE NAME: TXCO Resources Inc. CASE NUMBER: 09-51807-RBK COMPARATIVE BALANCE SHEETS LIABILITIES &OWNER'S TXCO Resources Inc. TXCO Energy Corp. PPL Operating Inc. Maverick Dimmitt Pipeline Maverick Gas Marketing EaglePassWell Service Inc. TXCO Drilling Inc. Charro Energy Texas Tar Sands Output Acquisition Corp. OPEX Energy LLC Eliminations& Reclass** Per Financials EQUITY 7/31/2009 7/31/2009 7/31/2009 7/31/2009 7/31/2009 7/31/2009 7/31/2009 7/31/2009 7/31/2009 7/31/2009 7/31/2009 7/31/2009 7/31/2009 LIABILITIES POST-PETITION LIABILITIES(MOR-4) - 32 - ) PRE-PETITION LIABILITIES Secured Debt - Priority Debt - Ad Valorem Taxes - UNSECURED DEBT Trade Payables - - ) Redeemable preferred stock - Accrued Preferred Stock Interest Payable - ) Other Payables & Accrued Liabilities - - - ) Undistributed revenue ) - 10 Installment Obligations - Deferred Income Taxes - ) - Asset retirement obligation - Other Non-GAAP Claims (Litigation) - TOTAL PRE-PETITION LIABILITIES - TOTAL LIABILITIES - OWNER'S EQUITY (DEFICIT) COMMON STOCK - ) ADDITIONAL PAID-IN CAPITAL - ) - - ) RETAINED EARNINGS:Filing Date ) - ) ) ) RETAINED EARNINGS:Post Filing Date ) - ) ) LESS CHANGE IN FV OF DERIVATIVES - LESS TREASURY STOCK, AT COST ) - ) TOTAL OWNER'S EQUITY (NET WORTH) - ) TOTAL LIABILITIES & OWNERS EQUITY ) ) - ) MOR-3D **A. Elimination Entries - Through the consolidation process, related party or intercompany transactions are eliminated or offset to allow for the combination (consolidation) of a group of related entities. Revised: 8/31/2009 **B. Reclass Entries - Allows for the repositioning of specific transactions within the financial statement.Because of the events of default, the preferred stock, usually an Equity item is required to be presented as Debt in the Liabilities section of the balance sheet. CASE NAME: TXCO Resources Inc. CASE NUMBER: 09-51807-RBK SCHEDULE OF POST-PETITION LIABILITIES MONTH MONTH MONTH MONTH MONTH MONTH MONTH 05/17/09 05/31/09 06/30/09 07/31/09 08/31/09 09/30/09 10/31/09 TRADE ACCOUNTS PAYABLE - TAX PAYABLE Payroll taxes payable - - Accrued income taxes payable - Ad Valorem Taxes - Other taxes payable - TOTAL TAXES PAYABLE - SECURED DEBT POST-PETITION - ACCRUED INTEREST PAYABLE - ACCRUED PROFESSIONAL FEES* 1. COURT APPROVED PROFESSIONALS - - 2. DUE COURSE PROFESSIONALS - - OTHERACCRUED LIABILITIES 1. UNDISTRIBUTED REVENUE - 2. ASSET RETIREMENT OBLIGATION - 3. INSTALLMENT OBLIGATIONS - TOTAL POST-PETITION LIABILITIES (MOR-3) - Note:See Exhibit 4D for additional information. MOR-4 *Payment requires Court Approval Revised: 8/31/2009 CASE NAME: TXCO Resources Inc. CASE NUMBER: 09-51807-RBK SCHEDULE OF POST-PETITION LIABILITIES TXCO Resources Inc. TXCO Energy Corp. PPL Operating Inc. Maverick Dimmitt Pipeline Maverick Gas Marketing EaglePass Well Service Inc. TXCO Drilling Inc. Charro Energy Texas Tar Sands Output AcquisitionCorp. OPEX Energy LLC Eliminations& Reclass Per Financials 7/31/2009 7/31/2009 7/31/2009 7/31/2009 7/31/2009 7/31/2009 7/31/2009 7/31/2009 7/31/2009 7/31/2009 7/31/2009 7/31/2009 7/31/2009 ACCT PAYABLE - TRADE - POST PETITION - 32 - - ) ACCR COMMIT FEE PYBLE-DIP LOAN - PAYROLL PAYABLE - TRADE ACCOUNTS PAYABLE - 32 - - ) TAX PAYABLE Payroll taxes payable - Accrued income taxes payable - Ad Valorem Taxes - Other taxes payable - TOTAL TAXES PAYABLE - SECURED DEBT POST-PETITION - ACCRUED INTEREST PAYABLE 1. DIP LOAN - 2. BMO - 3. WESTERN NATIONAL BANK - ACCRUED PROFESSIONAL FEES* 1. COURT APPROVED PROFESSIONALS - 2. DUE COURSE PROFESSIONALS - OTHERACCRUED LIABILITIES 1. UNDISTRIBUTED REVENUE - 2. ASSET RETIREMENT OBLIGATION - 3. INSTALLMENT OBLIGATIONS - TOTAL POST-PETITION LIABILITIES (MOR-3) - 32 - ) *Payment requires Court Approval MOR-4D Revised: 8/31/2009 CASE NAME: TXCO Resources Inc. CASE NUMBER: 09-51807-RBK AGING OF POST-PETITION LIABILITIES MONTH 06/30/09 TRADE TAXES SECURED ACCRUED OTHER DAYS TOTAL ACCOUNTS PAYABLE DEBT INTEREST PAYABLE LIABILITIES Current 0-29 Days 30-59 Days 60-89 Days - - 90+ Days ) ) TOTAL AGING OF POST-PETITION LIABILITIES MONTH 07/31/09 TRADE TAXES SECURED ACCRUED OTHER DAYS TOTAL ACCOUNTS PAYABLE DEBT INTEREST PAYABLE LIABILITIES Current 0-29 Days 30-59 Days 60-89 Days 90+ Days - TOTAL AGING OF ACCOUNTS RECEIVABLE AGED AS OF AGED AS OF AGED AS OF AGED AS OF AGED AS OF AGED AS OF DAYS 05/31/09 06/30/09 07/31/09 08/31/09 09/30/09 10/31/09 Current 0-29 Days ) 30-59 Days 60-89 Days 90+ Days TOTAL - - - MOR-5 Revised: 8/31/2009 CASE NAME: TXCO Resources Inc. CASE NUMBER: 09-51807-RBK STATEMENT OF INCOME (LOSS) MONTH MONTH MONTH MONTH MONTH MONTH FILING TO 5/18/09 - 5/31/09 Jun-09 Jul-09 Aug-09 Sep-09 Oct-09 DATE REVENUES(MOR-1) TOTAL COST OF REVENUES - GROSS PROFIT - - - OPERATING EXPENSES: LEASE OPERATIONS DRILLING OPERATIONS PRODUCTION TAXES EXPLORATION EXPENSES DRY HOLE COSTS - GAS GATHERING OPERATIONS GENERAL AND ADMINISTRATIVE TOTAL OPERATING EXPENSES - - - INCOME BEFORE INT, DEPR/TAX (MOR-1) - - - DEPRECIATION, DEPLETION AND AMORTIZATION ) IMPAIRMENT EXPENSE ) STOCK COMPENSATION EXPENSE ) ) ) INTEREST INCOME - INTEREST EXPENSE ) ) ) DERIVATIVE SETTLEMENTSLOSS - DERIVATIVE MARK TO MARKET GAIN/(LOSS) - GAIN/LOSS ON SALE OF ASSETS - ) TOTAL INT, DEPR & OTHER ITEMS ) ) ) - - - ) NET INCOME BEFORE TAXES & REORGANIZATION ITEMS ) ) ) - - - ) INTEREST EARNED ON CASH FROM CHAPTER 11 PROFESSIONAL FEES ) LOAN FEE AMORTIZATION ) REORGANIZATION ITEMS ) ) ) - - - ) NET INCOME BEFORE TAXES ) ) ) - - - ) FEDERAL INCOME TAXES - ) - ) NET INCOME (LOSS)(MOR-1) - - - ) *See Exhibit 6C for additional information. MOR-6 Revised: 8/31/2009 CASE NAME: TXCO Resources Inc. CASE NUMBER: 09-51807-RBK STATEMENT OF INCOME (LOSS) TXCO Resources Inc. TXCO Energy Corp. PPL Operating Inc. Maverick Dimmitt Pipeline Maverick Gas Marketing Eagle Pass Well Service Inc. TXCO Drilling Inc. Charro Energy Texas Tar Sands Output Acquisition Corp. OPEX Energy LLC Total Before Elim Eliminations & Reclass Per Financials July-09 July-09 July-09 July-09 July-09 July-09 July-09 July-09 July-09 July-09 July-09 July-09 July-09 July-09 REVENUES(MOR-1) - ) TOTAL COST OF REVENUES - GROSS PROFIT - ) OPERATING EXPENSES: LEASE OPERATIONS ) - DRILLING OPERATIONS ) - - - ) - ) PRODUCTION TAXES - ) - EXPLORATION EXPENSES - DRY HOLE COSTS - GAS GATHERING OPERATIONS - GENERAL AND ADMINISTRATIVE ) ) - - - ) - TOTAL OPERATING EXPENSES ) - - ) INCOME BEFORE INT, DEPR/TAX (MOR-1) ) ) - ) ) ) - ) DEPRECIATION, DEPLETION AND AMORTIZATION ) ) - - - ) ) ) - ) IMPAIRMENT EXPENSE ) ) - ) - ) STOCK COMPENSATION EXPENSE ) - ) - ) INTEREST INCOME - INTEREST EXPENSE ) - ) - ) ) DERIVATIVE SETTLEMENTSLOSS - DERIVATIVE MARK TO MARKET GAIN/(LOSS) - GAIN/LOSS ON SALE OF ASSETS - ) - ) - ) TOTAL INT, DEPR & OTHER ITEMS ) ) - - - ) ) ) - ) NET INCOME BEFORE TAXES & REORGANIZATION ITEMS ) ) ) - ) ) ) - ) INTEREST EARNED ON CASH FROM CHAPTER 11 - PROFESSIONAL FEES ) - ) ) ) - ) LOAN FEE AMORTIZATION ) - ) - ) REORGANIZATION ITEMS ) - ) ) ) - ) NET INCOME BEFORE TAXES ) - ) FEDERAL INCOME TAXES - NET INCOME (LOSS)(MOR-1) - ) MOR-6C Revised:8/31/2009 CASE NAME: TXCO Resources Inc. CASE NUMBER: 09-51807-RBK CASH RECEIPTS AND FILING TO DISBURSEMENTS MONTH MONTH MONTH MONTH MONTH MONTH DATE 1. CASH-BEGINNING OF MONTH RECEIPTS: 2.CASH SALES 3.COLLECTION OF ACCOUNTS RECEIVABLE 4.LOANS & ADVANCES (attach list) 5.SALE OF ASSETS 6.OTHER (attach list) TOTAL RECEIPTS** (Withdrawal) Contribution by Individual Debtor MFR-2* DISBURSEMENTS: 7.NET PAYROLL 8.PAYROLL TAXES PAID SEE ATTACHED EXHIBITS: 9.SALES, USE & OTHER TAXES PAID MOR 7C - July 2009 10.SECURED/RENTAL/LEASES 11.UTILITIES & TELEPHONE 12.INSURANCE 13.INVENTORY PURCHASES 14.VEHICLE EXPENSES 15.TRAVEL & ENTERTAINMENT 16.REPAIRS, MAINTENANCE & SUPPLIES 17.ADMINISTRATIVE & SELLING 18.ADEQUATE PROTECTION PAYMENT(S) 19.OTHER (attach list) TOTAL DISBURSEMENTS FROM OPERATIONS 19.PROFESSIONAL FEES 20.U.S. TRUSTEE FEES 21.OTHER REORGANIZATION EXPENSES (attach list) TOTAL DISBURSEMENTS** 22.NET CASH FLOW 23.CASH - END OF MONTH (MOR-2) * Applies to Individual debtors only MOR-7 **Numbers for the current month should balance (match) RECEIPTS and CHECKS/OTHER DISBURSEMENTS lines on MOR-8 Case Name: TXCO Resources Inc.
